Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 03/21/22.  The applicant argument regarding Den Boef et al. is not persuasive; therefore, all the rejections based on Den Boef et al. is retained and repeated for the following reasons. 

Claims 1-5, 7-8, 11, 13-14 and 16-25 are remain pending in the application.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-8, 11, 13-14 and 16-25 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Den Boef et al. (US Pub. 2015/0346605).

As to claims 1 and 21 the prior art teach a method comprising: 

determining a masking layer profile for a layer of a wafer (see fig 1), wherein the masking layer profile is an after-development inspection profile that corresponds to a target profile (see fig 1 paragraph 0040-0045; especially, Den Boef et al. teaches determining a masking layer profile for a layer of a wafer (see fig 1), wherein the masking layer profile is an after-development inspection profile that corresponds to a target profile as fig 1 paragraph 0041-0044); 

based at least in part on the masking layer profile: determining loading information for the masking layer profile, the loading information indicating dependence of an etch rate for the masking layer profile on a quantity and pattern of material being etched (see fig 1-3 paragraph 0044-0052 and background; especially, Den Boef et al. teaches based at least in part on the masking layer profile: determining loading information for the masking layer profile, the loading information indicating dependence of an etch rate for the masking layer profile on a quantity and pattern of material being etched as fig 1-3 paragraph 0045-0051 and background); 

and/or determining flux information for the masking layer profile, the flux information indicating dependence of an etch rate for the masking layer profile on an intensity and a spread angle of radiation incident on the masking layer profile (see fig 1-4 paragraph 0051-0061; especially, Den Boef et al. teaches determining flux information for the masking layer profile, the flux information indicating dependence of an etch rate for the masking layer profile on an intensity and a spread angle of radiation incident on the masking layer profile as fig 1-4 paragraph 0052-0060); 

and/or determining re-deposition information for the masking layer profile, the re-deposition information indicating dependence of an etch rate for the masking layer profile on an amount of material removed from the masking layer profile that is re-deposited back on the masking layer profile (see fig 1-7 paragraph 0065-0074 and summary; especially, Den Boef et al. teaches determining re-deposition information for the masking layer profile, the re-deposition information indicating dependence of an etch rate for the masking layer profile on an amount of material removed from the masking layer profile that is re-deposited back on the masking layer profile as fig 1-7 paragraph 0066-0073 and summary); 

and determining, by a hardware computer system an output etch profile for the layer of the wafer based on the loading information, the flux information, and/or the re-deposition information (see fig 1-8 paragraph 0073-0083; especially, Den Boef et al. teaches determining, by a hardware computer system an output etch profile for the layer of the wafer based on the loading information, the flux information, and/or the re-deposition information as fig 1-8 paragraph 0074-0082).

As to claims 2 and 6 the prior art teach further comprising determining depth information based on the output etch profile for use during overlay determination, and/or wherein determining the loading information, determining the flux information, determining the re-deposition information, and/or determining the output etch profile are performed iteratively to produce depth information that corresponds to depths in an image of a corresponding layer of a physical wafer (see fig 1-4 paragraph 0043-0048).

As to claims 3 and 22, the prior art teach further comprising generating an electronic depiction of the layer of the wafer based on the depth information to facilitate a visual comparison between the electronic depiction and an the image of the corresponding layer of the physical wafer (see fig 1-5 paragraph 0046-0051).

As to claim 4 the prior art teaches further comprising generating an electronic depiction of the layer of the wafer based on the depth information to facilitate dimensional measurement of the electronic depiction for comparison to dimensions obtained from an the image of the corresponding layer of the physical wafer (see fig 1-5 paragraph 0050-0055 and background).

As to claim 5 the prior art teaches further comprising calibrating parameters of operations of the method based on information from a metrology system for a corresponding layer of a physical and/or simulated wafer, wherein the calibration further comprises adjusting wafer simulation parameters of a simulated wafer (see fig 1-6 paragraph 0053-0059).

As to claim 7 the prior art teaches wherein determining the masking layer profile, determining the loading information, determining the flux information, determining the re-deposition information, and/or determining the output etch profile are performed for a region of interest of the layer of the wafer (see fig 1-3 and 5-7 paragraph 0056-0063 and summary).

As to claim 8 the prior art teach wherein the masking layer profile for the layer of the wafer comprises an after patterning profile (see fig 1, 3-7 paragraph 0060-0067).

As to claim 11, the prior art teach further comprising simulating a trim operation on the masking layer profile according to a trim recipe, wherein simulating the trim operation on the masking layer profile comprises modifying dimensions of the masking layer profile, and wherein simulating the trim operation on the masking layer profile comprises adjusting a mask critical dimension (CD) offset and/or roughness tuning (see fig 1 and 4-8 paragraph 0070-0080 and background).

As to claim 13 the prior art teaches comprising determining the loading information for the masking layer profile, wherein determining the loading information for the masking layer profile comprises adjusting one or more selected from: an etch rate constant, a short range loading factor, or a long range loading factor (see fig 1, fig 5-8 paragraph 0074-0082).
 
As to claim 14 the prior art teaches comprising determining the flux information for the masking layer profile, wherein determining the flux information for the masking layer profile comprises adjusting one or more selected from: an ion intensity, a neutral intensity, or a spread angle of the incident radiation, and/or comprising determining the re-deposition information for the masking layer profile, wherein determining the re-deposition information for the masking layer profile comprises adjusting a re-deposition rate for the masking layer profile (see fig 1-8 paragraph 0080-0087 and summary).

As to claim 16 the prior art teach wherein the after-development profile is obtained by measurement or patterning process simulation (see fig 1-3 paragraph 0040-0046).

As to claim 17 and 23, the prior art teach wherein the after-development profile is obtained from a resist image resulting from a patterning process simulation that is performed with regard to the target profile(see fig 1-4 paragraph 0044-0050).

As to claim 18 and 24, the prior art teach wherein the after-development profile is constructed based on a contour from the resist image (see fig 1-8 paragraph 0052-0058).

As to claim 19 and 25 the prior art teaches further comprising: constructing a device stack by using the output etch profile; and feeding the constructed device stack to a metrology simulation process to predict metrology signals (see fig 1-8 paragraph 0036-0043).

As to claim 20 the prior art teaches further comprising determining a design of an overlay and/or an alignment mark based on the predicted metrology signal (see fig 1-8 paragraph 0063-0071).

Remarks

Applicant’s response and remarks filed on 11/16/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Den Boef et al. do not describe “determining a masking layer profile for a layer of a wafer (see fig 1), wherein the masking layer profile is an after-development inspection profile that corresponds to a target profile” probes as claimed, Examiner respectfully disagrees.   The prior art (Den Boef et al. (US Pub. 2015/0346605) do teach determining a masking layer profile for a layer of a wafer (see fig 1), wherein the masking layer profile is an after-development inspection profile that corresponds to a target profile (see fig 1 paragraph 0040-0045; especially, Den Boef et al. teaches determining a masking layer profile for a layer of a wafer (see fig 1), wherein the masking layer profile is an after-development inspection profile that corresponds to a target profile as fig 1 paragraph 0041-0044).
 
Applicant contends that Den Boef et al. do not describe “based at least in part on the masking layer profile: determining loading information for the masking layer profile, the loading information indicating dependence of an etch rate for the masking layer profile on a quantity and pattern of material being etched” probes as claimed, Examiner respectfully disagrees.   The prior art (Den Boef et al. (US Pub. 2015/0346605) do teach based at least in part on the masking layer profile: determining loading information for the masking layer profile, the loading information indicating dependence of an etch rate for the masking layer profile on a quantity and pattern of material being etched (see fig 1-3 paragraph 0044-0052 and background; especially, Den Boef et al. teaches based at least in part on the masking layer profile: determining loading information for the masking layer profile, the loading information indicating dependence of an etch rate for the masking layer profile on a quantity and pattern of material being etched as fig 1-3 paragraph 0045-0051 and background).

Applicant contends that Den Boef et al. do not describe “and/or determining flux information for the masking layer profile, the flux information indicating dependence of an etch rate for the masking layer profile on an intensity and a spread angle of radiation incident on the masking layer profile” probes as claimed, Examiner respectfully disagrees.   The prior art (Den Boef et al. (US Pub. 2015/0346605) do teach determining flux information for the masking layer profile, the flux information indicating dependence of an etch rate for the masking layer profile on an intensity and a spread angle of radiation incident on the masking layer profile (see fig 1-4 paragraph 0051-0061; especially, Den Boef et al. teaches determining flux information for the masking layer profile, the flux information indicating dependence of an etch rate for the masking layer profile on an intensity and a spread angle of radiation incident on the masking layer profile as fig 1-4 paragraph 0052-0060).

Applicant contends that Den Boef et al. do not describe “determining re-deposition information for the masking layer profile, the re-deposition information indicating dependence of an etch rate for the masking layer profile on an amount of material removed from the masking layer profile that is re-deposited back on the masking layer profile” probes as claimed, Examiner respectfully disagrees.   The prior art (Den Boef et al. (US Pub. 2015/0346605) do teach determining re-deposition information for the masking layer profile, the re-deposition information indicating dependence of an etch rate for the masking layer profile on an amount of material removed from the masking layer profile that is re-deposited back on the masking layer profile (see fig 1-7 paragraph 0065-0074 and summary; especially, Den Boef et al. teaches determining re-deposition information for the masking layer profile, the re-deposition information indicating dependence of an etch rate for the masking layer profile on an amount of material removed from the masking layer profile that is re-deposited back on the masking layer profile as fig 1-7 paragraph 0066-0073 and summary).

Applicant contends that Den Boef et al. do not describe “determining, by a hardware computer system an output etch profile for the layer of the wafer based on the loading information, the flux information, and/or the re-deposition information” probes as claimed, Examiner respectfully disagrees.   The prior art (Den Boef et al. (US Pub. 2015/0346605) do teach determining, by a hardware computer system an output etch profile for the layer of the wafer based on the loading information, the flux information, and/or the re-deposition information (see fig 1-8 paragraph 0073-0083; especially, Den Boef et al. teaches determining, by a hardware computer system an output etch profile for the layer of the wafer based on the loading information, the flux information, and/or the re-deposition information as fig 1-8 paragraph 0074-0082).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851